Citation Nr: 0836498	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-17 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant has various periods of unverified reserve 
service.
 
The Department of Defense (DOD) has determined that the 
appellant's Chapter 1606 eligibility began on October 13, 
2001; was suspended on May 3, 2003, for unsatisfactory 
participation; and was terminated on June 20, 2003, because 
she was discharged from the AFR (Air Force Reserve).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 determination of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied educational assistance benefits under 
Chapter 1606.


FINDINGS OF FACT

1.  The appellant was determined to have unsatisfactory 
participation in the AFR as of May 3, 2003, according to the 
DOD.

2.  Chapter 1606 educational benefits were terminated on June 
20, 2003, due to the appellant's discharge from the AFR.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
from June 20, 2003, have not been met.  10 U.S.C.A. § 16131, 
16132, 16133 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 
21.7551 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  
38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum 
of 36 months of entitlement under Chapter 1606.  38 C.F.R. 
§ 21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  The reservist may still use the full 10 years 
if he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. 
§ 21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  The Board also notes that laws and regulations 
pertaining to educational assistance under Chapter 1606, 
Title 10, United States Code provide that a determination of 
an individual's eligibility for Chapter 1606 benefits is to 
be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

In this case, computer records dated in May 2007 with respect 
to the appellant's Chapter 1606 Education Award reflect her 
Chapter 1606 eligibility began on October 13, 2001; was 
suspended on May 3, 2003, for unsatisfactory participation; 
and was terminated on June 20, 2003, because she was 
discharged from the AFR.

The appellant's claim for education benefits under Chapter 
1606 was denied in May 2007 because, according to information 
furnished to VA by DOD, the appellant was not eligible for 
educational assistance under Chapter 1606 because she left 
the Selected Reserves effective June 20, 2003.  In addition, 
she was reported as Unsatisfactory Participation effective 
May 3, 2003.  Thus, she was not eligible for Chapter 1606 
benefits as of that date.  The appellant was further notified 
that no benefits may be paid until DOD determines she is 
eligible and corrects her records.  

The veteran contends that she is entitled to Chapter 1606 
benefits.  Specifically, she argues that she has continued to 
serve and re-enlisted for 6 more years in January 2007.  

The Board does not dispute that the veteran is presently 
serving.  However, as noted above, a reservist initially 
becomes eligible when he/she enlists, reenlists, or extends 
an enlistment as a reservist so that the total period of 
obligated service is at least 6 years from the date of such 
enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  
If a reservist is serving in the Selected Reserve, but does 
not have a 6 year contract, he/she does not have a basic 
eligibility date.  The basic eligibility date is the date on 
which service commences for the contracted 6 year period.  
Although the veteran has re-enlisted, DOD has informed VA 
that the veteran's eligibility was suspended on May 3, 2003, 
for unsatisfactory participation, and it was terminated on 
June 20, 2003, because of her discharge from the AFR.  DOD 
has not provided notification that eligibility has been 
reinstated.  Accordingly, notwithstanding the veteran's 
continued service, her claim for education benefits under 
Chapter 1606 must be denied because DOD has determined that 
her eligibility was suspended on May 3, 2003, for 
unsatisfactory participation, and she was discharged from the 
AFR on June 20, 2003.

The Board acknowledges the appellant's contention that she 
was told that she is eligible for the Montgomery GI Bill; 
however, the Board has no legal authority to change DOD-
verified information.  The regulations clearly reflect that 
determinations of eligibility for Chapter 1606 benefits are 
within the sole purview of the Armed Forces.  No such 
authority has been delegated to any other source.

VA is charged with administering the law as it is written 
and, as noted above, governing legal criteria specifically 
exclude an award of benefits absent the establishment of 
eligibility by DOD.  DOD determined that the appellant's 
eligibility was suspended on May 3, 2003, for unsatisfactory 
participation, and it was terminated on June 20, 3003, 
because of her discharge from the AFR.  VA has no authority 
to overturn this determination or establish any other 
termination date, in light of the DOD determination.



Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, from May 3, 2003.  The claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, from May 3, 2003, is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


